Me. Justice Aldbey
delivered the opinion of the court.
At the hearing before 11s on this case a motion by the appellee for dismissal of the appeal without considering its merits was also argued. Therefore we shall rule on this motion first, for if it is sustained the other questions involved in the appeal need not be considered.
Julia Schroeder filed a complaint of intervention in ownership in the District Court of Ponce against the brothers Justo and Rafael Rivera Esbrí and the Succession of Brígida Co-llazo, alleging that in an action of debt brought by the said succession against the said brothers the former obtained the attachment of a mortgage credit purporting to belong to the conjugal partnership composed of the intervenor and her husband, Justo Rivera Esbrí, but which belonged to her separately because it proceeded from money which she received from her father as a marriage portion, and prayed the court so to adjudge and to order the dissolution of the said attachment.
The Succession of Collazo filed a notice of this appeal more than ten days after notice of the judgment rendered in this action. The motion for dismissal of the appeal is based *665on the allegation that according’ to section 19 of the act of 1907 relating to the trial of title to property, as amended in 1908, the Succession of Collazo should have appealed within ten days after having been notified of the judgment.
Although the procedure in actions of intervention in ownership of real property does not differ from that in actions brought under the Code of Civil Procedure, in which the judgments may be appealed from within thirty days, nevertheless, as it was the intent of the legislature that in actions brought by third persons claiming the ownership of real or personal property under attachment or execution in other actions should be governed by the said act of 1907, as amended in 1908, and this act allows ten days for appealing from the judgments rendered in such actions, we must hold that the present action upon which this appeal is based being clearly one of intervention within the meaning of the law, the party aggrieved by the judgment should have appealed within the ten days prescribed by section 19 of the said act, and having done so after the expiration of that period, we have no jurisdiction of the appeal and therefore it should be

Dismissed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.